
	
		III
		109th CONGRESS
		2d Session
		S. RES. 544
		IN THE SENATE OF THE UNITED STATES
		
			July 28 (legislative
			 day, July 26), 2006
			Ms. Cantwell (for
			 herself and Mr. Durbin) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 20, 2006, as
		  National Attention Deficit Disorder Awareness
		  Day.
	
	
		Whereas Attention Deficit/Hyperactivity Disorder (also
			 known as ADHD or ADD), is a chronic neurobiological disorder that affects both
			 children and adults, and can significantly interfere with the ability of an
			 individual to regulate activity level, inhibit behavior, and attend to tasks in
			 developmentally appropriate ways;
		Whereas ADHD can cause devastating consequences, including
			 failure in school and the workplace, antisocial behavior, encounters with the
			 criminal justice system, interpersonal difficulties, and substance
			 abuse;
		Whereas ADHD, the most extensively studied mental disorder
			 in children, affects an estimated 3 to 7 percent (4,000,000) of young
			 school-age children and an estimated 4 percent (8,000,000) of adults across
			 racial, ethnic, and socio-economic lines;
		Whereas scientific studies indicate that between 10 and 35
			 percent of children with ADHD have a first-degree relative with past or present
			 ADHD, and that approximately one-half of parents who had ADHD have a child with
			 the disorder, suggesting that ADHD runs in families and inheritance is an
			 important risk factor;
		Whereas despite the serious consequences that can manifest
			 in the family and life experiences of an individual with ADHD, studies indicate
			 that less than 85 percent of adults with the disorder are diagnosed and less
			 than half of children and adults with the disorder receive treatment and,
			 furthermore, poor and minority communities are particularly underserved by ADHD
			 resources;
		Whereas the Surgeon General, the American Medical
			 Association, the American Psychiatric Association, the American Academy of
			 Child and Adolescent Psychiatry, the American Psychological Association, the
			 American Academy of Pediatrics, the Centers for Disease Control and Prevention,
			 and the National Institutes of Mental Health, among others, recognize the need
			 for proper diagnosis, education, and treatment of ADHD;
		Whereas the lack of public knowledge and understanding of
			 the disorder play a significant role in the overwhelming numbers of undiagnosed
			 and untreated cases of ADHD, and the dissemination of inaccurate, misleading
			 information contributes as an obstacle for diagnosis and treatment;
		Whereas lack of knowledge combined with issues of stigma
			 have a particularly detrimental effect on the diagnosis and treatment of the
			 disorder;
		Whereas there is a need for education of health care
			 professionals, employers, and educators about the disorder and a need for
			 well-trained mental health professionals capable of conducting proper diagnosis
			 and treatment activities; and
		Whereas studies by the National Institute of Mental Health
			 and others consistently reveal that through proper comprehensive diagnosis and
			 treatment, the symptoms of ADHD can be substantially decreased and quality of
			 life can be improved: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 20, 2006, as National Attention Deficit Disorder Awareness
			 Day;
			(2)recognizes
			 Attention Deficit/Hyperactivity Disorder (ADHD) as a major public health
			 concern;
			(3)encourages all
			 Americans to find out more about ADHD, support ADHD mental health services, and
			 seek the appropriate treatment and support, if necessary;
			(4)expresses the
			 sense of the Senate that the Federal Government has a responsibility to—
				(A)endeavor to raise
			 awareness about ADHD; and
				(B)continue to
			 consider ways to improve access and quality of mental health services dedicated
			 to improving the quality of life of children and adults with ADHD; and
				(5)calls on Federal,
			 State, and local administrators and the people of the United States to observe
			 the day with appropriate programs and activities.
			
